Title: To Thomas Jefferson from William Kilty and James M. Marshall, with Jefferson’s Note, 10 July 1802
From: Kilty, William,Marshall, James M.
To: Jefferson, Thomas


          
            Alexandria July 10th 1802
          
          The Undersigned Judges of the Circuit Court of the District of Columbia, respectfully recommend to the President of the United States a Remission of the Fine of Thirty Dollars imposed on Michael Carrigo as appears by the above Transcript of the Proceedings against him—
          This recommendation is not grounded on the merits of the Prisoner or any hardship of the Sentence in relation to the Crime of which he was Convicted—but on the following Circumstances—
          
          We are credibly informed that the said Michael Carrigo is unable to pay the said Fine or any part of it and that he has not any relation friend or Acquaintance from whom he might expect assistance for that purpose—That he is nearly destitute of Cloathing and is from that circumstance, from long confinement and from disease, become an Object wretched to himself, Loathsome to others and shocking to Humanity—
          We further represent that on a remission of the Fine it might be within the power of the Court to rescind the Order for the Committment which appears in the Proceedings, or to make an Order for the release of the Prisoner, so that the Inconveniencies which we have stated might be removed, and the United States might also be freed from the useless expence of maintaining him in Prison, from which there appears to be no other method of liberating him than the one which we have proposed.
          
            W Kilty
            J Marshall
          
          
            [Note by TJ:]
            a remission of the fine to be made out
            
            Th: Jefferson
            July 11. 1802.
          
        